DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed April 21, 2022 in response to the Office Action of October 22, 2022, is acknowledged and has been entered. Claims 1, 4, 5, 7, 8, 13-17, 20-47 are now pending and being examined. Claims 1, 4, 5, 13, 14, 16, 17, 20, 23-26, 29-31, 34, 35, 40, 41, 44 are amended. 

New Rejections
(based on new considerations)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 4, 5, 7, 8, 13-17, 20, 23, 30-35, 38, 45-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horn et al (Annals of Oncology, 2016, Vol. 27, supplement 6, VI496, abstract 1431TiP), and as evidenced by WO 2018115051, Cannarile et al, published June 28, 2018.
Horn et al teach clinically treating treatment-naïve extensive-stage small cell lung cancer (ES-SCLC) patients with atezolizumab combined with carboplatin and etoposide. Treatment is administered as four 21-day cycles of (a) atezolizumab (1200 mg IV), (b) Carboplatin, then (c) Etoposide (Carboplatin AUC= 5, day 1 + Etoposide 100 mg/m2, days 1-3), followed by maintenance atezolizumab every cycle after. Horn et al teach treating SCLC patients having brain metastases. 
As evidenced by Cannarile et al at Table  2 (copied below), atezolizumab comprises heavy and light chain variable domain SEQ ID NOs:3 and 4 that are 100% match to instant SEQ ID NOs:7 and 8, respectively, and comprise instant SEQ ID NOs:1-6 (see sequence alignments below). 

    PNG
    media_image1.png
    189
    589
    media_image1.png
    Greyscale

Therefore, the atezolizumab taught by Horn et al inherently comprises instant SEQ ID NOs:1-8.
Although Horn et al do not teach the method results in extended PFS by about 2 months and extended OS by about 1 month compared to treatment lacking anti-PD-L1 antibody, the method taught by Horn et al comprises administering the same claimed therapeutic agents to the same claimed patient population and at the same claimed dosages and regimen, therefore is reasonably expected to produce the same claimed result of extended PFS and OS as compared to PFS and OS for treatment with carboplatin and etoposide in the absence of PD-L1 antibody.
SEQ ID NO:7
RESULT 64
BFL43700
ID   BFL43700 standard; protein; 118 AA.
XX
AC   BFL43700;
XX
DT   23-AUG-2018  (first entry)
XX
DE   Anti-PD-L1 antibody heavy chain variable domain (VH), SEQ:3.
XX
KW   PD-L1 protein; Programmed cell death ligand 1 antagonist; antibody;
KW   antibody therapy; atezolizumab; bladder cancer; cancer; cytostatic;
KW   head and neck tumor; heavy chain variable region; melanoma;
KW   metastatic non small cell lung cancer; prophylactic to disease;
KW   renal cell carcinoma; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2018115051-A1.
XX
CC PD   28-JUN-2018.
XX
CC PF   20-DEC-2017; 2017WO-EP083696.
XX
PR   22-DEC-2016; 2016EP-00206066.
XX
CC PA   (HOFF ) HOFFMANN LA ROCHE & CO AG F.
CC PA   (HOFF ) HOFFMANN LA ROCHE INC.
XX
CC PI   Cannarile M,  Jegg A,  Michielin F,  Ries C,  Ruettinger D;
XX
DR   WPI; 2018-50999U/46.
XX
CC PT   Use of antibody is claimed for binding to human colony stimulating factor
CC PT   receptor for treating cancer in combination with antagonistic programd 
CC PT   death-ligand antibody, or patient with human colony stimulating factor 
CC PT   expressing macrophage.
XX
CC PS   Claim 4; SEQ ID NO 3; 70pp; English.
XX
CC   The present invention relates to a novel antibody, which binds to human 
CC   CSF-1R. The antibody is useful for treating cancer in combination with an
CC   antagonistic PD-L1 antibody, where a prior treatment of the cancer with a
CC   PD-L1/PD1 inhibitor selected from the group of an antagonistic PD-L1 
CC   antibody or an antagonistic PD1 antibody failed or treating a patient 
CC   suffering from cancer with CSF-1R expressing macrophage infiltration in 
CC   combination with an antagonistic PD-L1 antibody, where a prior treatment 
CC   of the patient with a PD- L1/PD1 inhibitor selected from the group of an 
CC   antagonistic PD-L1 antibody or an antagonistic PD1 antibody failed. The 
CC   antibody of the invention is useful for treating cancer or delaying 
CC   progression of tumor growth, where the cancer is selected from the group 
CC   consisting of melanoma, urinary bladder cancer (UCB), non small cell lung
CC   (NSCL) cancer, renal cell carcinoma (RCC), and head and neck squamous 
CC   cell carcinoma (HNSCC). The present sequence represents an anti-PD-L1 
CC   antibody heavy chain variable domain (VH) (also known as atezolizumab), 
CC   which is useful for treating cancer or delaying progression of tumor 
CC   growth.
XX
SQ   Sequence 118 AA;

  Query Match             100.0%;  Score 644;  DB 26;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSDSWIHWVRQAPGKGLEWVAWISPYGGSTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFTFSDSWIHWVRQAPGKGLEWVAWISPYGGSTYY 60

Qy         61 ADSVKGRFTISADTSKNTAYLQMNSLRAEDTAVYYCARRHWPGGFDYWGQGTLVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISADTSKNTAYLQMNSLRAEDTAVYYCARRHWPGGFDYWGQGTLVTVSS 118

SEQ ID NO:8
RESULT 94
BFL43701
ID   BFL43701 standard; protein; 108 AA.
XX
AC   BFL43701;
XX
DT   23-AUG-2018  (first entry)
XX
DE   Anti-PD-L1 antibody light chain variable domain (VL), SEQ:4.
XX
KW   PD-L1 protein; Programmed cell death ligand 1 antagonist; antibody;
KW   antibody therapy; atezolizumab; bladder cancer; cancer; cytostatic;
KW   head and neck tumor; light chain variable region; melanoma;
KW   metastatic non small cell lung cancer; prophylactic to disease;
KW   renal cell carcinoma; therapeutic.
XX
OS   Unidentified.
XX
CC PN   WO2018115051-A1.
XX
CC PD   28-JUN-2018.
XX
CC PF   20-DEC-2017; 2017WO-EP083696.
XX
PR   22-DEC-2016; 2016EP-00206066.
XX
CC PA   (HOFF ) HOFFMANN LA ROCHE & CO AG F.
CC PA   (HOFF ) HOFFMANN LA ROCHE INC.
XX
CC PI   Cannarile M,  Jegg A,  Michielin F,  Ries C,  Ruettinger D;
XX
DR   WPI; 2018-50999U/46.
XX
CC PT   Use of antibody is claimed for binding to human colony stimulating factor
CC PT   receptor for treating cancer in combination with antagonistic programd 
CC PT   death-ligand antibody, or patient with human colony stimulating factor 
CC PT   expressing macrophage.
XX
CC PS   Claim 4; SEQ ID NO 4; 70pp; English.
XX
CC   The present invention relates to a novel antibody, which binds to human 
CC   CSF-1R. The antibody is useful for treating cancer in combination with an
CC   antagonistic PD-L1 antibody, where a prior treatment of the cancer with a
CC   PD-L1/PD1 inhibitor selected from the group of an antagonistic PD-L1 
CC   antibody or an antagonistic PD1 antibody failed or treating a patient 
CC   suffering from cancer with CSF-1R expressing macrophage infiltration in 
CC   combination with an antagonistic PD-L1 antibody, where a prior treatment 
CC   of the patient with a PD- L1/PD1 inhibitor selected from the group of an 
CC   antagonistic PD-L1 antibody or an antagonistic PD1 antibody failed. The 
CC   antibody of the invention is useful for treating cancer or delaying 
CC   progression of tumor growth, where the cancer is selected from the group 
CC   consisting of melanoma, urinary bladder cancer (UCB), non small cell lung
CC   (NSCL) cancer, renal cell carcinoma (RCC), and head and neck squamous 
CC   cell carcinoma (HNSCC). The present sequence represents an anti-PD-L1 
CC   antibody light chain variable domain (VL) (also known as atezolizumab), 
CC   which is useful for treating cancer or delaying progression of tumor 
CC   growth.
XX
SQ   Sequence 108 AA;

  Query Match             100.0%;  Score 559;  DB 26;  Length 108;
  Best Local Similarity   100.0%;  
  Matches  108;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDVSTAVAWYQQKPGKAPKLLIYSASFLYSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDVSTAVAWYQQKPGKAPKLLIYSASFLYSGVPS 60

Qy         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYLYHPATFGQGTKVEIKR 108
              ||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLQPEDFATYYCQQYLYHPATFGQGTKVEIKR 108


Response to Relevant Arguments
3.	Applicants argue that Horn does not teach the result of the method extending OS and PFS compared to treatment without PD-L1 antibody.

4.	The arguments have been considered but are not persuasive. As stated in the rejection, Although Horn et al do not teach the method results in extended PFS by about 2 months and extended OS by about 1 month compared to treatment lacking anti-PD-L1 antibody, the method taught by Horn et al comprises administering the same claimed therapeutic agents to the same claimed patient population and at the same claimed dosages and regimen, therefore is reasonably expected to produce the same claimed result of extended PFS and OS as compared to PFS and OS for treatment with carboplatin and etoposide in the absence of PD-L1 antibody.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 4-8, 13-17, 20, 23-35, and 38-47 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (Annals of Oncology, 2016, Vol. 27, supplement 6, VI496, abstract 1431TiP); in view of WO 2014/151006, Chen et al, published September 2014; and Lima et al (2017 ASCO Annual Meeting, June 2-6, 2017, Poster abstract #194528; https://www.g1therapeutics.com/file.cfm/34/docs/tr-G1_ASCO2017_RochaLima.pdf); as evidenced by WO 2018115051, Cannarile et al, published June 28, 2018.
Horn et al teach clinically treating treatment-naïve extensive-stage small cell lung cancer (ES-SCLC) human patients with atezolizumab combined with carboplatin and etoposide, as set forth above. Horn et al teach that the standard treatment for the majority of patients with ES-SCLC is platinum-based chemotherapy with etoposide, however, despite response rates ranging from 50%-70%, survival remains less than 1 year. Atezolizumab monotherapy has shown promising efficacy and safety in many tumor types, including SCLC (ORR by RECIST v1.1, 6% [1/17]; ORR by irRC, 24% [4/17]). Pre-clinical and Phase I data indicate that atezolizumab given with platinum-based chemotherapy in non-small cell lung cancer may be synergistic and results in durable responses that may translate into improved survival. SCLC patients are treated with combined atezolizumab, carboplatin, and etoposide therapy regardless of PD-L1 expression status. Treatment is administered as four 21-day cycles of (a) atezolizumab (1200 mg IV), (b) Carboplatin, then (c) Etoposide (Carboplatin AUC= 5, day 1 + Etoposide 100 mg/m2, days 1-3), followed by maintenance atezolizumab every cycle after. Horn et al teach measuring PFS and OS after treatment and some patients had brain metastases. 
As evidenced by Cannarile et al at Table  2 (copied below), atezolizumab comprises heavy and light chain variable domain SEQ ID NOs:3 and 4 that are 100% match to instant SEQ ID NOs:7 and 8, respectively, and comprise instant SEQ ID NOs:1-6 (see sequence alignments below). 

    PNG
    media_image1.png
    189
    589
    media_image1.png
    Greyscale

Therefore, the atezolizumab taught by Horn et al inherently comprises instant SEQ ID NOs:1-8.
Although Horn et al do not teach the method results in extended PFS by about 2 months and extended OS by about 1 month compared to treatment lacking anti-PD-L1 antibody, the method taught by Horn et al comprises administering the same claimed therapeutic agents to the same claimed patient population and at the same claimed dosages and regimen, therefore is reasonably expected to produce the same claimed result of extended PFS and OS as compared to PFS and OS for treatment with carboplatin and etoposide in the absence of PD-L1 antibody.

Horn et al do not teach:
the age of patients is at least 65 years old;
the PD-L1 status is negative;
the patients have metastasis to other organs including brain (CNS), lymph nodes, liver and adrenal gland.
	Chen et al teach a method of treating lung cancer in a human patient ([19]; [55]; [165]; [208]; [236]; [238]; [341]; [344]; [384]; [428]; Example 2; claims 19 and 89), the method comprising administering to the patient combination therapy comprising:
	(a) a PD-L1 antibody MPDL3280A (atezolizumab) ([430]; Examples 2, 3, 7, 14);
	(b) topoisomerase II inhibitors including etoposide ([170]; [171]; [174]); and 
(c) platinum agents such as cisplatin or carboplatin ([171]; [174]);
wherein the cancer is small cell lung cancer (SCLC) ([19]; [55]; [165]; [208]; [236]; [341]; [384]; [428]; Example 2; claims 19 and 89); wherein the patient has metastasized cancer including to the CNS and bone ([164]; [168]; [178]; [236]; [341]; [453]; [455]; Example 7; [487]; Example 18; [508]); wherein the patient is aged at least 65 years old ([487]); wherein the PD-L1 antibody is administered every 3 weeks for several cycles ([348]); wherein the patient’s tumor mutational burden is determined ([429]; [502]); wherein treatment extends PFS and OS of the patient ([152-157]; [193]; [242]; [435]; claim 28); and wherein the patient has negative PD-L1 expression and PD-L1 expression is in less than 1% of the tumor cells or TILs in a sample from the patient ([194]; [228]; [235]). Chen et al also teach kits comprising the PD-L1 antibody ([14]; [251-256]; [409-414]; claims 10, 11, 18 and 19).
Lima et al teach administering a combination therapy to ES-SCLC patients comprising etoposide and carboplatin, wherein carboplatin is administered at AUC = 5 and etoposide was administered 100 mg/m2 every 21 days (methods); wherein patients treated ranged in ages from 45-80 years (Table 2) and inclusion criteria required patients aged ≥18 (Methods), wherein some patients had brain metastasis (Table 2); and wherein PFS and OS were measured (Study Objectives).
Treating patients at least 65 years old:
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat patients at least 65 years old in the method of Horn et al. One would have been motivated to and have a reasonable expectation of success to given Horn et al teach treating patients identified as having lung cancer, Chen et al teach treating lung cancer patients with PD-L1 antibody atezolizumab that are greater than 65 years old, and Lima et al teach treating lung cancer patients with carboplatin and etoposide therapies that are ≥18 years old including a range of patients up to 80 years old.
Treating patients having PD-L1 status negative:
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat patients that are PD-L1 negative having less than 1% of tumor cells expressing PD-L1 in the method of Horn et al. One would have been motivated to and have a reasonable expectation of success to given Horn et al explicitly teach treating SCLC patients regardless of PD-L1 expression and Chen et al demonstrate and exemplify methods of determining negative PD-L1 expression are known and successfully practiced.
Treating patients with metastasis to other organs including brain (CNS), lymph nodes, liver and adrenal gland:
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat lung cancer patients having any metastasis including to brain, lymph nodes, liver and adrenal gland in the method of Horn et al. One would have been motivated to and have a reasonable expectation of success to given (1) Horn et al teach treating patients identified as having SCLC wherein some patients had brain metastases; (2) Chen et al suggest treating lung cancer patients having metastases; (3) Lima et al teach treatment of SCLC patients having brain metastases. Given the cited art teach the need for treating SCLC patients having metastases, it is well within the level of the ordinary skilled artisan to include SCLC patients in the treatment method of Horn et al that have metastases anywhere.


6.	Claims 21, 22, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al (Annals of Oncology, 2016, Vol. 27, supplement 6, VI496, abstract 1431TiP); WO 2014/151006, Chen et al, published September 2014; and Lima et al (2017 ASCO Annual Meeting, June 2-6, 2017, Poster abstract #194528; https://www.g1therapeutics.com/file.cfm/34/docs/tr-G1_ASCO2017_RochaLima.pdf) as applied to claims 1, 4-8, 13-17, 20, 23-35, and 38-47 above, and further in view of Velcheti et al (J Clinical Oncology, May 20, 2018, 36, 15_suppl, abstract 12001), and Lawrence (October 18, 2017; CancerNetwork.com, https://www.cancernetwork.com/view/high-tumor-mutation-burden-sclc-may-predict-improved-immunotherapy-response).
Horn et al, Chen et al, and Lima et al (the combined references) teach a method of treating SCLC patients comprising administering to the patients anti-PD-L1 antibody (atezolizumab), carboplatin, and topoisomerase II inhibitor etoposide as set forth above. Chen et al further suggest determining the patient’s tumor mutational burden ([429]; [502]).
The combined references do not teach the patient’s blood tumor mutational burden is at least about 10 or 16.
Velcheti et al teach that bTMB is a predictive biomarker for response to atezolizumab immunotherapy, wherein bTMB ≥16 (high bTMB) patients had extended PFS (median 9.5 months) compared to low bTMB patients (2.8 months). Increasing bTMB values correlated with increased PFS (Table).
Lawrence teaches that higher TMB scores in SCLC is correlated to greater OS and PFS compared with lower TMB scores for patients treated with PD-1 and CTLA-4 blockade immunotherapy or with PD-1 blockade alone.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat SCLC or lung cancer patients in the method of the combined references having bTMB≥16. One would have been motivated to and have a reasonable expectation of success to given: (1) the cited combined references teach treating patients identified as having lung cancer or SCLC; (2) Chen et al suggest determining tumor mutational burden; (3) Lawrence demonstrates that SCLC patients with high TMB have improved OS and PFS when treated with immunotherapies including PD-1 blockade, and (4) similar to Lawrence, Velcheti et al demonstrate lung cancer patients having high bTMB have increased PFS when treated with PD-L1 antibody atezolizumab. The cited references teach the benefit of treating lung cancer patients having high TMB or bTMB with immunotherapy, providing both motivation and reasonable expectation of success to treat this subpopulation of lung cancer or SCLC patients in the method of the combined references with atezolizumab-based therapy.

Response to Relevant Arguments
7.	Applicants argue that none of the cited references teach or suggest the combination of atezolizumab, carboplatin and etoposide extends PFS and OS of an individual with ES-SCLC as compared to treatment with carboplatin and etoposide in the absence of PD-L1 antibody. Applicants argue that Chen, Lima, Velcheti, and Lawrence do not remedy this deficiency. Additional arguments are focused on the claimed result of extending PFS by about 2 months and extended OS by about 1 month compared to treatment lacking anti-PD-L1 antibody as recited in claim 1.


8.	The arguments have been considered but are not persuasive because the claimed result is not a deficiency of Horn, and is an inherent result of the method taught by Horn, as stated in the rejection. Therefore, the secondary references do not need to remedy the asserted deficiency.

9.	All other rejections recited in the Office Action mailed October 22, 2022 are hereby withdrawn in view of amendments.


10.	Conclusion: No claim is allowed.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642